Citation Nr: 0534409	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  05-17 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran had active duty from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to service 
connection for hearing loss and tinnitus.

In November 2005 the Board received a motion to advance this 
case on the Board's docket.  The motion to advance the appeal 
was granted.  Accordingly, the Board will proceed without 
further delay.


REMAND

The veteran asserts that his hearing loss and tinnitus were 
caused by noise trauma sustained during service including 
training with tanks in Germany.

Initially, the Board notes that the veteran's service medical 
and personnel records are not on file, and may have been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  See Response to Request for Information dated 
in February 2004.  Consequently, in reaching this decision, 
the Board acknowledges the heightened obligation to provide 
an explanation of the reasons or bases for its findings and 
to consider the benefit of the doubt rule under 38 U.S.C.A. § 
5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

A Social Security Administration (SSA) Inquiry showed that 
the veteran had a disability onset date of January 28, 1978.  
A Declaration of Status of Dependents received in December 
2003 showed that the veteran received $660.00 per month in 
Social Security at that time.  However, any decision from the 
SSA, and the medical reports supporting the decision, are not 
currently contained in the claims file.  On remand, the RO 
should attempt to obtain the SSA's records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The Board notes that, in the veteran's most recent audio 
examination report, dated in February 2004, the "hearing 
level in dB (ANSI, 1996)" was presented in graphic format 
and did not include opinion as to etiology of any hearing 
loss present.  VA's fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous examination 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Under the circumstances, the RO should 
schedule the veteran for a VA Audio examination in order to 
ascertain the etiology and severity of the veteran's hearing 
loss and tinnitus.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2005).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC for the following 
actions:

1.  The RO should request that the Social 
Security Administration provide copies of 
any decision rendered by that agency on 
the appellant's claim for disability 
benefits, as well as the medical records 
relied on in arriving at that decision.  

2.  Arrangements should be made with the 
appropriate VA medical facility for the 
veteran to be afforded a VA audio 
examination in order to ascertain the 
etiology and severity of any hearing loss 
or tinnitus that may be present.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  Such tests as the 
examining physician deems necessary 
should be performed.  The examiner should 
take a detailed medical history from the 
veteran concerning exposure to noise 
during and after service and then express 
an opinion as to whether it is at least 
as likely as not (i.e., a likelihood of 
50 percent or greater) that any current 
hearing loss and/or tinnitus was related 
to military service to include any 
exposure to noise trauma therein.  The 
examiner should provide a complete 
rationale for the opinion expressed.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, she should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

